Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions    
1.         Claims 1, 3-7, 16 and 18-19 are allowable. The restriction requirements of claims 8-15, 17 and 20-24 as set forth in the Office action mailed on 01/06/2022 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions Ia-Ih mailed on 01/06/2022 has been withdrawn and claims 8-15, 17 and 20-24 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance              
        Claims 1 and 3-24 are allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach a plurality of resiliently compliant support elements wherein each of the plurality of resiliently compliant support elements extend radially outward from the central axis such that they are elongated elements having a first portion connected to the centralized shaft and a second portion, and wherein each of the plurality of resiliently compliant support elements rest in a resting plane when not rotating and where each of the plurality of resiliently compliant support elements flex out of plane when rotating; and a plurality of cutting elements wherein each of the plurality of cutting elements corresponds to at least one of the plurality of resiliently compliant support elements and is connected to the second portion thereof, in combination with other limitations set forth in claim 1. 
	
             Regarding claim 1, Robinson et al. (2007/0266841), Dutina (4,662,259), Stenman (2013/0039708) and Bertolet (2003/0209125) alone or in combination thereof, as applied to the rejection of the claims in the Non-Final Rejection mailed on 02/08/2022, fail to teach the above-mentioned limitations in combination with other limitations set forth in the claims.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   March 16, 2022